United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, O’HARE AIR MAIL
FACILITY, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2183
Issued: February 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2007 appellant filed a timely appeal from a May 24, 2007 decision of the
Office of Workers’ Compensation Programs, denying his claim for leave buy back. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was entitled to leave buy back for 344 hours on
intermittent dates between February 15 and July 20, 2006 due to his accepted left shoulder and
upper arm sprains.
FACTUAL HISTORY
On April 3, 2006 appellant, then a 47-year-old mail handler, filed a traumatic injury
claim alleging that on January 6, 2006 he injured his left shoulder while pulling a bulk mail
container. A February 9, 2006 disability certificate from Dr. Reuben T. Nichols, an attending
physician, indicated that appellant could return to work in a light-duty capacity on
February 14, 2006 The Office accepted his claim for sprains of the left shoulder and upper arm.

Appellant subsequently filed a claim for lost wages for February 15 to 24, April 1 to 7 and 14,
May 1, 5, 12 and 27 to June 2, 15 and 21 to July 20, 2006.
In an April 13, 2006 disability certificate, Dr. Nichols diagnosed a lumbar syndrome and
chest pain. He indicated that appellant was able to perform restricted work as of April 8, 2006.
In a May 5, 2006 disability certificate, Dr. Nichols diagnosed a lumbar syndrome and indicated
that appellant was disabled between May 2 and 4, 2006. Appellant could perform restricted
work as of May 5, 2006.
In a May 15, 2006 report, Dr. Nichols stated that he examined appellant on January 20
and February 14, 2006 for left shoulder pain sustained on January 6, 2006 “after pulling
packages at work.” He stated:
“Findings on physical examination included left suprascapular area tenderness
and spasm. [T]he range of motion of his shoulder was full but guarded. Our
impression was left shoulder sprain and [appellant] was started on physical
therapy and treated with muscle relaxants and anti-inflammatory pills.
“[Appellant] had a return visit February 14, 2006 still having some pain and
discomfort but improved and physical therapy was continued.
“When [appellant] was last seen on April 4, 2006 he was complaining of pain in
his left chest area and it was unclear whether this pain was indeed related to his
shoulder injury or this pain was cardiac since he also has severe dyslipidemia.1 A
stress test was ordered to rule out any cardiac etiology.
“The possibility also exists that this pain was related to [appellant’s] … left
shoulder injury.
“[Appellant] was allowed to return to duty with lifting restrictions regarding his
left shoulder. If he continues to have intermittent pain[,] an MRI [magnetic
resonance imaging] scan will be necessary.”
On June 12, 2006 the Office advised appellant that Dr. Nichols’ May 15, 2006 report was
insufficient to establish that he had a work-related chest condition. It requested a medical report
with a history of the condition, current clinical findings and the results of any tests or x-rays, a
diagnosis and a rationalized medical opinion on the causal relationship, if any, between the
diagnosed condition and appellant’s employment.
In a June 27, 2006 disability certificate, Dr. Nichols diagnosed dyslipidemia and chest
pain. He indicated that appellant was disabled between June 18 and July 20, 2006. On June 29,
2006 Dr. Nichols stated that appellant’s left chest pain was musculoskeletal in nature. He opined
that the chest pain was related to his January 6, 2006 employment injury.
1

Dyslipidemia is an abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood.
DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 575.

2

See

On December 12, 2006 the Office advised appellant that he needed to provide additional
medical evidence containing medical rationale explaining how his disability on the claimed dates
between February 15 and July 20, 2006 was causally related to his accepted left shoulder and
upper arm sprains. He submitted a copy of the employing establishment accident report
indicating that the January 6, 2006 incident occurred because appellant lacked adequate
equipment safety training.
By decision dated May 24, 2007, the Office denied appellant’s claim for leave buy back
on the grounds that the evidence did not establish that he was disabled on intermittent dates
between February 15 and July 20, 2006 due to his January 6, 2006 employment injury.2
LEGAL PRECEDENT
Appellant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.3
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.4 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.5
In situations where compensation is claimed for periods where leave was used, the Office
has the authority to determine whether the employee was disabled during the period for which
compensation is claimed.6 The Office determines whether the medical evidence establishes that
an employee is disabled by an employment-related condition during the period claimed for leave
buy back, after which the employing establishment will determine whether it will allow the
employee to buy back the leave used.7
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.8 To establish a causal relationship, appellant must submit a physician’s report in
2

Appellant submitted additional evidence subsequent to the Office decision of May 24, 2007. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

David H. Goss, 32 ECAB 24 (1980).

4

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Edward H. Horten, 41 ECAB 301 (1989).

6

Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425, which provides: “The employee may
claim compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing [establishment]. Forms CA-7 and CA-7b are used for this purpose.”
7

Laurie S. Swanson, supra note 6.

8

Donald W. Long, 41 ECAB 142 (1989).

3

which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.9
ANALYSIS
Appellant filed a claim for leave buy back for 344 hours of leave on intermittent dates
between February 15 and July 20, 2006 due to his accepted left shoulder and upper arm sprains.
Dr. Nichols diagnosed a lumbar syndrome, dyslipidemia and chest pain. He indicated
that appellant was disabled between May 2 and 4 and June 18 to July 20, 2006. Dr. Nichols
examined appellant on January 20 and February 14, 2006 for a left shoulder sprain sustained on
January 6, 2006 after pulling packages at work. Treatment consisted of physical therapy and
muscle relaxant and anti-inflammatory medication. When appellant was last seen on April 4,
2006, he was experiencing left chest pain. It was unclear whether the chest pain was related to
the accepted shoulder sprain or was due to a cardiac condition since appellant had severe
dyslipidemia. A stress test was ordered to rule out any cardiac etiology. Dr. Nichols stated that
appellant’s left chest pain was musculoskeletal in nature and opined that the chest pain was
causally related to appellant’s January 6, 2006 employment injury.
The Board finds that the reports of Dr. Nichols are insufficient to establish that
appellant’s lumbar syndrome, dyslipidemia and chest pain are causally related to his accepted
left shoulder and upper arm sprains. His reports do not establish that appellant sustained
intermittent disability between February 15 and July 20, 2006 due to his January 6, 2006
employment injury. The diagnoses of lumbar syndrome, dyslipidemia and chest pain have not
been accepted by the Office as causally related to appellant’s January 6, 2006 injury.
Dr. Nichols did not explain how appellant’s lumbar syndrome was caused or aggravated by the
January 6, 2006 injury, first noting this diagnosis three months following injury. He did not
explain how dyslipidemia, a blood disorder, was causally related to the January 6, 2006
employment injury. Dr. Nichols also stated that appellant’s chest pain was musculoskeletal in
nature and was related to the January 6, 2006 employment injury. However, Dr. Nichols did not
provide any medical rationale explaining the basis for his stated conclusion that appellant’s chest
pain was caused or aggravated by the January 6, 2006 injury. He did not explain how appellant’s
claimed disability on intermittent dates between February 15 and July 20, 2006 was causally
related to his accepted conditions. There is no medical evidence that appellant was treated on
any of the claimed dates of disability between February 15 and July 20, 2006 for his accepted left
upper extremity sprains. Appellant failed to provide medical evidence establishing that his
claimed disability between February 15 and July 20, 2006 was causally related to his January 6,
2006 employment injury. Therefore, the Office properly denied appellant’s claim for leave buy
back for those dates.

9

Id.

4

CONCLUSION
The Board finds that appellant failed to establish that he was entitled to leave buy back
for 344 hours of leave on intermittent dates between February 15 and July 20, 2006 due to his
accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2007 is affirmed.
Issued: February 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

